ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-127, concluding that JAMES P. FOX of NEWTON, who was admitted to the bar of this State in 1981, *535should be reprimanded for violating RPC 1.3(laek of diligence), RPC 1.4(a)(failure to communicate with client), RPC 8.1(b)(failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that JAMES P. FOX is hereby reprimanded; and it is further
ORDERED that within six months after the filing date of this Order, respondent shall enroll in and complete the New Jersey State Bar Association Diversionary Legal Education Program; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.